DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/14/22 is acknowledged.   The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of Groups I-III inventions.  This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.  Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories of subject matter (as indicated in the OA dated 6/13/22) mandates different fields of search with the associated concomitant hundreds to thousands of patent and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner. Applicant has not established that the inventions of groups I-III are not distinct.  The requirement is still deemed proper and is therefore made FINAL.  Thus, claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions II-III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/22.
An OA on the merits of claims 1-9 as follows:

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
“(a)”; “(b)”; and “(c)” (claim 1, lines 2, 3 and 6 should be deleted.  
“In step (b)” (in line 11 of claim 1) should be rewritten in full details rather than simply reference to step(b), the use of:--"in the  using a computer system to determine locations of form board devices of different types with reference to the coordinate system of the form board”--.   Similar to this occurrence in claim 4, and 9 should be updated as suggest above.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the method for assembling with the assist of “a computer system” (see step b), therefore the preamble of the claim should be changed to:
--" A method for assembling a form board operatively associated with a computer system, the method comprising:”-- , is suggested by the examiner for clarity of the preamble.
whether or not ”a form board” (claim 1, line 3) as same as that in claim 1, line 1?  If it is then the above should be changed to:--“the form board”--.
“using a computer system” (claim 1, line 5) should be changed to:--“using the computer system”--, to reflect the changes as suggested in the preamble of claim 1.
whether or not “respective holes” (claim 1, line 10) is part of “a plurality of holes “ as previously cited in claim 1, line 4? If they are then the use of: --” respective holes of the plurality of holes “--. 
In step (b) (claim 1, lines 11) should be including all of the text such as: --" the using a computer system to determine locations of form board devices of different types with reference to the coordinate system of the form board based on engineering data specifying the wire bundle configuration” --,   instead of merely referring to step (b). 
Similar to the above occurrence in claim 4, line 2,  the phrase :”wherein step (b) comprises:” should be changed to:--“wherein the using a computer system to determine locations of form board devices of different types with reference to the coordinate system of the form board based on engineering data specifying the  wire bundle configuration, further comprises:”--. 
“the method as recited in claim 1 , wherein” (claim 2-3, line 1) should be updated to:--“The method according to claim 1, further comprising:”--.
“are inserted “(claims 2-3, line 2) not positive method limitations, the use of “inserting the form board devices. . .”is/are suggested. 
“a wire bundle”(claim  4, line 3-4) should be changed to:--“the wire bundle”—since, it already cited in claim 1, about line 8.
“as recited in claim “(see claims 4-9, lines 1-2) should be updated to:--“according to “--,  is/are suggested. 
”the three dimensional model”(claim 5, line 2) lacks proper antecedent basis.
The recites of” a first sequence in which the form board devices should be installed in order to avoid a pick-and-place end effector colliding with previously installed form board devices” (claim 6, line 2-5) is not positive method limitation also recites of “s should be installed in order to avoid a pick-and-place end effector colliding with previously installed form board devices” appears to be vague and indefinite.
“further comprising removing the form board devices in a second sequence, which is a reverse of the first sequence, after completion of a wire bundle assembly procedure” (claim 7 , entirely , and similar to this occurrence in claim 9, lines 4-5, respectively) is/are not understood, since scope of claim directed to method for assembling of the form board rather than the removing.
Note that Due to the 35 USC 112(b) issues noted above for 4-9, the examiner is not able to make a meaningful prior art rejection at this time for claims 4-9. Note that such omission of any prior art rejection is not to be construed as an indication of allowable subject matter, since the patentability determination of these claims cannot be made at this time due to the ambiguity in the claim language. Upon the resolution of the 35 USC 112(b) issues, the examiner may apply prior art rejection as deemed appropriate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (5153839) in view of Maris (6946604) or Swindlehurst (4979544).
Cross discloses method for assembling a form board, the method comprising:
(a) establishing a coordinate system of a form board having a multiplicity of holes this appears to meet by Cross refer to Figs, 4, 10 depicts coordinate systems that assists the forming of form board); 
(b) using a computer system pc to determine locations of form board devices of different types with reference to the coordinate system of the form board based on engineering data specifying a wire bundle configuration (see Fig.2); and Further if argues that the Cross does not teach the claimed the form board having a multiplicity of holes and (c) fastening the form board devices of different types to respective holes of the form board.   The Maris discloses the above (see Fig. 4 for the teaching of the form board with holes), and further, the Swindlehurst also discloses the same as above includes the form board of different types to respective holes of the form board (see Figs. 1-2).  Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing of the invention to employ the teaching of either Maris or Swindlehurst onto the invention of Cross in order to facilitate the fabrication process.   The motivation for the combination can be found in either reference since they are in the same endeavor field on invention.
As applied to claim 2-3, wherein the form board devices are inserted robotically and/or are inserted manually by a human operator is merely a design matter that could be addressed as appropriate by a person skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt